By order of June 15, 2018, the plaintiff was directed to file a supplemental response to the application for leave to appeal the August 22, 2017 judgment of the Court of Appeals. On order of the Court, the supplemental response having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR Subchapter 6.500 that may include his claims of ineffective assistance of appellate counsel.